          Case 1:19-cr-00072-NONE-SKO Document 102 Filed 09/24/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00072-NONE-SKO
12                                Plaintiff,
                                                         STIPULATION REGARDING VACATING TRIAL
13                          v.                           DATE; FINDINGS AND ORDER
14   JOSE MONGE PONCE,
15
                                  Defendant.
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for a status conference on November 30, 2020. and
21
     time was excluded to and through that date. The order did not address the trial date, which is currently
22
     set for October 26, 2020.
23
            2.      By this stipulation, the parties now move to vacate the October 26 trial date.
24
            3.      The parties agree and stipulate, and request that the Court find the following:
25
                    a)     Counsel for the defendant recently substituted in as counsel for the defendant. He
26
            desires additional time to review discovery, consider the government’s plea offer, confer with his
27
            client and conduct further investigation.
28
                    b)     Counsel for the defendant believes that failure to vacate the trial date would deny

      STIPULATION                                        1
30
         Case 1:19-cr-00072-NONE-SKO Document 102 Filed 09/24/20 Page 2 of 2


 1            him/her the reasonable time necessary for effective preparation, taking into account the exercise

 2            of due diligence.

 3                   c)      The government does not object to vacating the trial date, particularly in light of

 4            the public health concerns cited by General Order 617, and presented by the evolving COVID-19

 5            pandemic.

 6            IT IS SO STIPULATED.

 7

 8
      Dated: September 24, 2020                                MCGREGOR W. SCOTT
 9                                                             United States Attorney
10
                                                               /s/ KAREN A. ESCOBAR
11                                                             KAREN A. ESCOBAR
                                                               Assistant United States Attorney
12

13
      Dated: September 24, 2020                                /s/ KEVIN G. LITTLE
14                                                             KEVIN G. LITTLE
15                                                             Counsel for Defendant
                                                               JOSE MONGE PONCE
16

17
                                             FINDINGS AND ORDER
18

19 IT IS SO ORDERED.

20
     Dated:     September 24, 2020                                  /s/   Sheila K. Oberto             .
21                                                       UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

      STIPULATION                                          2
30
